     Case 2:20-cv-02294-RFB-EJY Document 44 Filed 09/03/21 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                  ***
 4   HOLLI TELFORD, et al.,                                    Case No. 2:20-cv-02294-RFB-EJY
 5                   Plaintiffs,
                                                                            ORDER
 6          v.
 7   MOUNTAIN AMERICA FEDERAL CREDIT
     UNION, et al.,
 8
                     Defendants.
 9

10
             On August 18, 2021, the Court issued a Minute Order finding that the parties failed to file a
11
     discovery plan and scheduling order in this case. ECF No. 42. The Court ordered the parties to
12
     submit a joint discovery plan and scheduling order no later than August 30, 2021 and advised that if
13
     no plan was filed by that date, the Court “shall enter a standard 180-day plan.” Id. To date, the
14
     parties have not complied with the Court’s August 18, 2021 Order.
15
             IT IS HEREBY ORDERED that the following discovery plan and scheduling order dates
16
     shall apply.
17
             1.      Discovery Deadline: Discovery shall be completed by February 14 , 2022 (180 days
18
     from the date of the Court’s August 18, 2021 Order).
19
             2.      Deadline to Amend Pleadings and Add Parties: November 16, 2021 (90 days prior
20
     to the close of discovery).
21
             3.      Deadline to Disclose Initial Expert Disclosures: December 16, 2021 (60 days prior
22
     to the close of discovery).
23
             4.      Deadline to Disclose Rebuttal Expert Disclosures: January 15, 2022 (30 days after
24
     the disclosure of initial experts).
25
             5.      Deadline to File Dispositive Motions: March 16, 2022 (30 days after the close of
26
     discovery).
27

28
                                                      1
     Case 2:20-cv-02294-RFB-EJY Document 44 Filed 09/03/21 Page 2 of 2




 1          6.      Deadline to File Joint Pretrial Order: April 15, 2022 (30 days after the date set for

 2   filing dispositive motions; provided, however, that if dispositive motions are filed, this deadline shall

 3   be extended to 30 days after the Court issues a decision on such motions).

 4          7.      Fed. R. Civ. P. 26(a)(3) Disclosures: The parties shall include the disclosures

 5   required by Fed. R. Civ. P. 26(a)(3) and any objections to them in the joint pretrial order.

 6          8.      Later Appearing Parties: A copy of this discovery plan and scheduling order shall be

 7   served on any person served after it is entered or, if additional defendants should appear, within five

 8   (5) days of their first appearance. This discovery plan and scheduling order shall apply to such later

 9   appearing parties, unless a stipulation of the parties approved by the Court or the Court, on motion

10   for good cause shown, orders otherwise.

11          9.      Extension or Modifications of the Discovery Plan and Scheduling Order: LR 26-3

12   governs modifications or extension of this discovery plan and scheduling order. Any stipulation or

13   motion must be made not later than twenty-one (21) days before the expiration of the subject deadline

14   and comply fully with LR 26-3.

15          Dated this 3rd day of September, 2021.

16

17

18
                                                    ELAYNA J. YOUCHAH
19                                                  UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                       2
